Matter of Luke (2021 NY Slip Op 02527)





Matter of Luke


2021 NY Slip Op 02527


Decided on April 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS
FRANCESCA E. CONNOLLY, JJ.


2017-12163

[*1]In the Matter of Neil C. Luke, a suspended attorney. (Attorney Registration No. 4092755)




DECISION & ORDERMotion by Neil C. Luke for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Luke was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on November 26, 2002. By opinion and order of this Court dated March 18, 2020, Mr. Luke was suspended from the practice of law for a period of six months, effective April 17, 2020 (see Matter of Luke, 183 AD3d 70).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Neil C. Luke is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Neil C. Luke to the roll of attorneys and counselors-at-law.MASTRO, A.P.J., RIVERA, DILLON, CHAMBERS and CONNOLLY, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court